           Case 5:18-cv-00166-JPB Document 23 Filed 01/16/20 Page 1 of 1 PageID #: 136

AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                              for the
                                                                              West
                                                  Northern   District of     Virginia


                           Diana Mey                             )
                             Plaintiff                           )
                                v.                               )          Civil Action No.       5:18-cv-166
    Environmental Safety International, Inc., Joseph M.          )
                 Carney, and Joe Reed
                            Defendant
                                                                 )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name) Diana Mey                                                               recover from the
defendant (name)     Joseph M. Carney                                                              the amount of
Twenty-Three Thousand One Hundred Seventy One and 36 cents       dollars ($ 23,171.36 ), which includes prejudgment
interest at the rate of 0.00   %, plus post judgment interest at the rate of 1.54    % per annum, along with costs.

     other: The Defendant is further ORDERED to cease and desist from all calls to consumers which would violate 47 USC
 §46A-6F-601. Judgment is entered in favor of the plaintiff and this matter is stricken from the active docket of the Court.
                                                                                                                                   .




This action was (check one):


    decided by Judge            John Preston Bailey

                                                                                                                               .

Date:             01/16/2020                                               CLERK OF COURT

                                                                                                /s/ L.M. Murphy
                                                                                        Signature of Clerk or Deputy Clerk
